Citation Nr: 1111870	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUES

1.  Entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center from August 6, 2005 to August 9, 2005.   

2.  Entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 and October 2008 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Seattle, Washington.  In the October 2005 decision the VAMC denied a claim for payment for medical services at Providence Everett Medical Center on August 6, 2005.  

In the October 2008 decision, the VAMC denied reconsideration of a claim for payment for care on November 7, 2005.  Despite the VAMC's characterization of this decision as a denial of a request for reconsideration, the Board finds no prior denial of the claim for payment or reimbursement of medical expenses incurred on November 7, 2005 associated with the claims file or the combined health record.  Notably, the VAMC stated that an individual who disagrees with the initial decision denying a claim may obtain reconsideration by making a written request within one year of the date of the initial decision.  The VAMC stated that the one year period expired on October 25, 2006 (one year after the decision denying payment for medical care expenses incurred at Providence Everett Medical Center on August 6, 2005, not November 7, 2005).  Thus, the Board has characterized this claim as reflected on the title page.  In any event, as will be discussed below, the Veteran has withdrawn the claim regarding payment for medical expenses incurred on November 7, 2005.  

The Board has also considered the fact that, after the October 2008 denial, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued.  The cover letter indicating the date of mailing of the SOC is not of record, however, the SOC itself is dated in January 2009.  A VA Form 9 was received in January 2010, likely more than 60 days after issuance of the SOC and certainly more than one year after the October 2008 decision, as required by 38 C.F.R. § 20.302(b).  The VAMC, however, certified the issue of entitlement to payment or reimbursement for expenses incurred on November 7, 2005 as being on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the agency of original jurisdiction (AOJ) takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, there is no evidence that the VAMC closed the appeal and the issue of entitlement to payment or reimbursement for medical expenses incurred on November 7, 2005 was certified to the Board.  Accordingly, the filing of a timely substantive appeal is waived.

In August 2010, the Veteran testified before the undersigned Veterans Law Judge at the Regional Office (RO) in Seattle, Washington.  A transcript of that hearing is of record.  

The claim for entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center from August 6, 2005 to August 9, 2005 is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


FINDING OF FACT

On August 11, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with regard to the claim of entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to his claim of entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

On the date of his August 11, 2010 Board hearing, the Veteran requested withdrawal of the appeal as to claim of entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005 and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to payment or reimbursement of medical care expenses incurred at Providence Everett Medical Center on November 7, 2005 is dismissed.  

REMAND

The Board's review of the record reveals that further action on the claim remaining on appeal is warranted.  

The Veteran is seeking payment or reimbursement for medical expenses incurred at Providence Everett Medical Center from August 6, 2005 to August 9, 2005.  In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002 & Supp. 2010).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  

At the time of his August 2005 treatment, the Veteran was service-connected for diabetes mellitus.  While diabetes mellitus was treated during his hospitalization from August 6, 2005 to August 9, 2005, the Veteran contends, and the record reflects, that the reason for his presentation to the emergency room in August 2005, and subsequent hospital admission, was lithium toxicity.  The Veteran neither contends, nor does the record reflect, that lithium toxicity was related to or aggravated a service-connected disability.  Accordingly, this claim has been adjudicated under the provisions of 38 U.S.C.A. § 1725.  Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the veteran must satisfy nine separate conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002(a)-(i) (2010).  

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Specifically, the pertinent change is that in 38 U.S.C.A. § 1725, the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of emergent treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or; (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 require a medical finding of an emergency.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Records of treatment from Providence Everett Medical Center reflect that the Veteran presented to the emergency room of the Pacific Campus of the Providence Everett Medical Center on August 6, 2005 with complaints of vomiting and odd movements.  On initial presentation, he described vomiting since the previous night, but, on evaluation of his neurological symptoms/deficit shortly after arrival, he described difficulty standing and walking for one to two days as well as three to four days of vomiting.  The clinical impression was acute lithium toxicity, ataxia, and vomiting and volume depletion.  A discharge summary for the period of hospitalization from August 6, 2005 to August 9, 2005 reflects that the Veteran was admitted with vomiting, nausea, and restlessness, as well as confusion and an initial serum lithium level of 1.91, as well as evidence of renal failure.  His mental status slowly recovered over several days and his lithium level decreased.  By the end of the hospitalization, the Veteran was described as alert, awake, quite conversant, fully oriented, and "clearly a candidate for outpatient care."  It was noted that the Veteran did have renal dysfunction on the basis of the lithium toxicity, as well as glucose running in the high 100s, which was treated with glyburide only.  The final diagnoses were lithium toxicity, resolved; renal failure, resolved; diabetes mellitus type 2; and hypertension.  

The VAMC denied the claim for payment or reimbursement in October 2005 on the basis that a VA facility was feasibly available and an attempt to use them beforehand was reasonable.  The record reflects that, in considering the claim, the clinical director found that, as the Veteran had symptoms for three to four days, he safely could have gone to a VA facility for care during that time.  

In his January 2006 NOD, the Veteran stated that he had taken Lithium as prescribed by VA and then immediately started vomiting for 30 minutes.  He stated that his fiancée's son, M.R., came home and called his private physician, Dr. S.E., who advised him to either call 911 or take the Veteran to the nearest hospital.  Because 911 was busy, M.R. took the Veteran to the nearest hospital.  The Veteran indicated that he did not know where they were, but gave someone his VA identification card.  He denied remembering much more, but stated that Dr. S.E. indicated that the situation was an emergency and M.R. may have saved his life.  In a May 2006 statement, M.R. stated that he lived with the Veteran on August 6, 2005 and, on that date, the Veteran was not himself, in that he did not know where he was or what he was doing, and did not look healthy, so he drove him to the emergency room at Providence Everett Medical Center.   

During the August 2010 hearing, the Veteran testified that, after taking his Lithium medication in August 2005 he vomited, coughed up blood, and fell.  He reported that M.R. drove him to the emergency room, seven miles from his home.  He stated that he was treated in the emergency room at Providence Everett Medical Center and was then transferred to another hospital.  He indicated that he was at the first hospital for at least three or four hours, and was then transported to the Colby Campus of Providence Everett Medical Center, approximately two miles away.  He stated that he was transported by two paramedics, who told him it was a good thing he had not gone to the VA hospital or he would be dead, as the VA hospital was 45 miles from his home.  The Veteran indicated that he was unconscious on his arrival to the hospital, and did not regain consciousness until the following day.  

As an initial matter, it appears that all pertinent records regarding the Veteran's treatment at Providence Everett Medical Center from August 6, 2005 to August 9, 2005 have not been associated with the claims file.  In this regard, the only records currently associated with the claims file are emergency department records and an admission history and physical from August 6, 2005, a psychiatric evaluation performed on August 8, 2005, and the discharge summary.  Notably, the evidence currently of record reflects that the Veteran was treated at the emergency room of the Pacific campus of Providence Everett Medical Center on August 6, 2005, consistent with his August 2010 testimony; however, the Veteran also testified that paramedics transferred him to the Colby Campus of that facility within several hours of his arrival.  Significantly, no records regarding such a transfer have been obtained.  Accordingly, on remand, the VAMC should obtain complete records of treatment regarding the Veteran's hospitalization from Providence Everett Medical Center, both the Pacific and Colby campuses, from August 6, 2005 to August 9, 2005.  

In addition, the VAMC should clarify whether the Veteran was enrolled in the VA healthcare system and received medical services within the 24-month period prior to August 6, 2005.  While the Veteran has consistently reported that the Lithium he took in August 2005 was prescribed by VA, the only VA treatment records currently associated with the claims file are dated from August 2000 to October 2002.  Further, during the August 2010 hearing, the Veteran testified that his fiancée called his VA doctor in Woodinville during his August 2005 hospitalization, who advised him to stay there for a day and then go home, and then he would have someone bring him into his office, which he did.  It is unclear whether the doctor to whom the Veteran was referring is actually a VA physician, as, earlier in the hearing, the Veteran reported that, after his hospitalization, he went to his VA doctor in Woodinville following the August 2005 hospitalization, but then clarified that the VA doctor did not work for VA, but, rather, the University of Washington.  In any event, as any records of VA treatment in August 2005 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In light of the Veteran's testimony, the VAMC should also obtain any records of treatment from the Veteran's physician at the University of Washington, dated in August 2005.  

The Veteran has consistently asserted that his treatment in August 2005 was emergent.  In support of this assertion, he has submitted a September 2005 letter from his private physician at the University of Washington, Dr. S.E., who stated that it was his understanding that VA should cover bills for the Veteran's treatment at Providence Hospital on August 6, 2005; as such treatment was deemed emergent.  Even if the treatment rendered on August 6, 2005 is determined to be emergent, it is not clear from the record, whether a VA facility was feasibly available to provide such care.  In this regard, while the VAMC determined in its October 2005 decision and the April 2006 SOC that VA facilities were feasibly available, no basis for this determination was provided, other than the fact that the Veteran had symptoms for three to four days.    

Based on the foregoing, if it is determined that the Veteran was enrolled in the VA healthcare system and received care in the 24-month period prior to August 6, 2005, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the August 2005 treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, in light of the fact that the Veteran reported that he was transferred from one campus of the Providence Everett Medical Center to another, the physician should also provide an opinion as to at what point, if any, after his presentation to the emergency room on August 6, 2005, the Veteran became stable for transfer.  

In addition, the Board finds that the Veteran has not been furnished an adequate SOC.  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination.  While the April 2006 SOC included two of the nine criteria for eligibility pursuant to 38 C.F.R. § 17.1002, on remand, the VAMC should issue a supplemental SOC (SSOC) that includes the laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Finally, the Board notes that the Veteran has not been furnished notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) in regard to the claim remaining on appeal.  In this regard, while he was furnished a VCAA letter in December 2008, this letter did not provide complete notice regarding the information and evidence necessary to substantiate his claim, but, rather, only stated that evidence needed to substantiate the claim would be evidence tending to show that VA was not available and he did not exceed the one year filing period.  On remand, the VAMC should provide the Veteran with VCAA-compliant notice in regard to the claim remaining on appeal.   

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate the claim for reimbursement remaining on appeal.  

2.  The VAMC should obtain complete records of treatment regarding the Veteran's treatment at both the Pacific and Colby campuses of Providence Everett Medical Center from August 6, 2005 to August 9, 2005.  The records should include (but are not limited to) all physician's reports/consultations, nursing notes, laboratory tests, X-ray/imaging study reports, medication charts, and records regarding transfer between the two campuses of that facility and/or transfer to a VA or other federal facility.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  The VAMC should take all necessary steps to associate with the record any records of treatment from the Veteran's private physician at the University of Washington dated in August 2005.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If theVAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

4.  The VAMC should take all necessary steps to associate with the record any records of VA treatment pertinent to the claim on appeal, to include any records dated in August 2005.  All attempts to procure these records should be documented in the file.  If the VAMC cannot obtain these records, a notation to that effect should be inserted in the file.  

5.  The VAMC should clarify whether the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period prior to August 6, 2005.  

6.  After all requested records have been obtained, and if it is determined that the Veteran was enrolled in the VA healthcare system and received medical services within the 24-month period prior to August 6, 2005, the VAMC should forward the claims file to an appropriate physician to obtain a medical opinion regarding the Veteran's treatment from August 6, 2005 to August 9, 2005.  A notation to the effect that this record review took place should be included in the report of the examiner.  The physician should provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the Veteran's treatment from August 6, 2005 to August 9, 2005 and whether an attempt to use them beforehand would have been reasonable.  In addressing this question, the physician should consider such factors as whether VA had a bed available, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or whether the Veteran was not responsible for going to the non-VA facility.

The physician should also opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The physician should further opine as to at what point the Veteran became stable, if at all, prior to his discharge on August 9, 2005.  In providing his or her opinion, the physician should consider and address whether the urgency of the Veteran's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment, or the nature of the treatment made it necessary to remain at Providence Everett Medical Center.

7.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a SSOC before returning the claim to the Board.   The SSOC must include a summary of the pertinent laws and regulations (including 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002).  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


